       Case 3:20-cv-00572-DPJ-FKB Document 30 Filed 10/12/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 CYNTHIA PARHAM, JED OPPENHEIM,
 CHERYL GOGGIN, THE LEAGUE OF
 WOMEN VOTERS MISSISSIPPI, and
 MISSISSIPPI STATE CONFERENCE OF
 THE NAACP,

                Plaintiffs,                        Civil Action No. 3:20-cv-572-DPJ-FKB

 v.

 MICHAEL D. WATSON, JR., in his official
 capacity as Secretary of State of Mississippi;
 and LYNN FITCH, in her official capacity as
 Attorney General of the State of Mississippi,

                Defendants.



      PLAINTIFFS’ MOTION TO WITHDRAW MOTION FOR PRELIMINARY
                             INJUNCTION

Plaintiffs respectfully move to withdraw their Motion for Preliminary Injunction filed on

September 17, 2020.



                                                                                  /s/ Jade Morgan
                                                                                       Jade Morgan
                                                                               Leslie Faith Jones*
                                                                  Southern Poverty Law Center
                                                                111. E. Capitol Street, Suite 280
                                                                              Jackson, MS 39201
                                                                                P: (601) 317-7519
                                                                                F: (601) 948-8885
                                                                    jade.morgan@splcenter.org
                                                                      leslie.jones@splcenter.org
Case 3:20-cv-00572-DPJ-FKB Document 30 Filed 10/12/20 Page 2 of 3




                                                           Caren E. Short*
                                                        Nancy G. Abudu*
                                           SOUTHERN POVERTY LAW
                                                                 CENTER
                                                            P.O. Box 1287
                                                       Decatur, GA 30031
                                                        P: (404) 521-6700
                                                        F: (404) 221-5857
                                                caren.short@splcenter.org
                                              nancy.abudu@splcenter.org
                                                      Ezra D. Rosenberg*
                                                    Jennifer Nwachukwu*
                                                              Ryan Snow*
                                      LAWYERS’ COMMITTEE FOR CIVIL
                                                  RIGHTS UNDER LAW
                                             1500 K Street NW, Suite 900
                                                 Washington, D.C. 20005
                                                   Phone: (202) 662-8600
                                                      Fax: (202) 783-0857

                                                           Neil A. Steiner*
                                                              Sharon Turret
                                                               Pat Andriola
                                                              Tomas Barron
                                                           DECHERT LLP
                                                          1095 6th Avenue
                                                      New York, NY10036
                                                     Phone: (212) 698-3500
                                                       Fax: (212) 698-3599

                                                             Julia Chapman
                                                           DECHERT LLP
                                                          2929 Arch Street
                                                    Philadelphia, PA 19104
                                                     Phone: (215) 994-2000
                                                       Fax: (215) 994-2222

                                           *Pro hac vice motion forthcoming


                                                     Attorneys for Plaintiffs
         Case 3:20-cv-00572-DPJ-FKB Document 30 Filed 10/12/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

                   I hereby certify on this 12 th day of October, 2020, a true and correct copy of

the foregoing was filed electronically and is available for viewing and downloading from the

Court’s ECF System. Notice of this filing will be sent to all counsel of record by operation of the

ECF System.

                                                                                  /s/ Jade Morgan
                                                                                       Jade Morgan
                                                                    Southern Poverty Law Center
                                                                  111. E. Capitol Street, Suite 280
                                                                              Jackson, MS 39201
                                                                      jade.morgan@splcenter.org
                                                                           Attorneys for Plaintiffs

Dated:      October 12, 2020
